DETAILED ACTION
This office action is in response to amendment filed on 05/16/2022.
Claims 1, 16, and 50-52, 55-58, 61-64 and 67 are pending of which claims 1, 16, 63 and 67 are independent claims, and claims 2-15, 17-49, 53-54, 59-60, and 65-66 are canceled.
IDS, filed on 03/09/2022 and 03/23/2022, is considered.
The present application is examined under the first inventor to file provisions of the AIA 
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness. 
Claims 1, 16, 61 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20120257513 to Yamada (hereinafter “Yamada”) in view of US. Pub. 20200145079 to Marinier (hereinafter “Marinier”)

Regarding claim 1: Yamada discloses a signal configuration method, comprising: determining, by a network device, configuration information for transmitting a sounding reference signal SRS, wherein the configuration information comprises at least one of slot information or symbol information; sending, by the network device the configuration information to the terminal device(Yamada,  see paragraph [0236], assuming the UE has a resource is allocated to it, and  for the UE, a transmission timing may be configure for UE to use a SRS,  for example, a PDCCH (may include multi-group control information) to schedule system information or paging information may be transmitted by an eNB, the physical layer of a UE  may be configured by higher layers with a RNTI; multi-group (downlink control information that is conveyed by PDCCH may have attached CRC; the eNB may scramble the CRC using the RNTI, for example, the CRC may be XORed with the RNTI. The RA-RNTI and the temporary C-RNTI may be used for PDCCH random access-related scheduling information); sending an SRS request to the terminal device for instructing the terminal device to switch(Yamada,   see paragraph [0046], sounding reference signal (SRS) of a secondary cell may be the same as that of a primary cell and use the same configure transmission timing, and when  aggregation is involved  between cells, an SRS for one cell (primary) and SRS for the other cell (secondary) may different transmission and/or reception sites., and in this case, a UE may need to have different uplink transmission timing for each cell, and the transmission timing is a configured parameter), based on the configuration information and the SRS request, from a first carrier to a second carrier to transmit the SRS(Yamada,   see paragraph [0046], for during transmission the resource used for transmission is PUSCH, and since the UE has two connections (two cells are connected to it), the resource for transmission to this two cells is on a shared PUSCH and the transmission timing plays a role to determine the location of the transmission for each cell within the PUSCH, and there are two kind of transmission timings, same or different transmission timing for transmission to each of the cell using the shared channel,  i.e., the transmission timing of a  sounding reference signal (SRS) of a secondary cell may be the same as that of a primary cell, or different when  aggregation is involved between  cells); wherein, a start slot location on the second carrier for transmission of the SRS is determined based on comparison between a subcarrier spacing of the second carrier and a subcarrier spacing of a third carrier(Yamada, paragraph [0243], FIG. 9, the start symbol location is the active CC allocated to the UE, and  an  uplink transmission timing of one or more SCells (e.g., for PUSCH and/or SRS) is the same as the PCell, the transmission of a PCell uplink radio frame from the UE may start NTA.x Ts seconds  before the start of a corresponding PCell downlink radio frame at the UE, and the transmission of one or more SCell uplink radio frames from the UE may start NTA. X Ts seconds before the start of the PCell downlink radio frame  at the UE; for transmission when the cell attached to the UE are in different locations see paragraph [0046] Typically, the uplink (UL) transmission timing for a physical uplink shared channel (PUSCH) and/or sounding reference signal (SRS) of a secondary cell may be the same as that of a primary cell, however, aggregation between cells may be introduced with different transmission and/or reception sites., and in this case, a UE may need to have different uplink transmission timing for each cell; and/or a start symbol location on the second carrier for transmission of the SRS is determined based on comparison between a subcarrier spacing of the second carrier and a subcarrier spacing of a third carrier(Yamada,   See paragraph [0042], switching is between  two BWPs or CCs is  for reason that only one active BWP or CC per cell can be used, and  since we are dealing transmission, and for this purpose from the UE perspective, a share channel or a PUSCH is used, a UE may adjust its uplink transmission timing for a physical uplink control channel (PUCCH), physical uplink shared channel (PUSCH) and/or sounding reference signal (SRS) of the primary cell based on a timing advance command; the timing advance command in a random access response may be transmitted from an eNB to a UE after the UE has sent a random access preamble; the timing advance command (which refers to a timing advance command media access control (MAC) control element) is also transmitted from the eNB to the UE at any time the eNB wants to change the UE's uplink transmission timing; the uplink transmission timing may need to be adjusted from time to time to account for changes in the radio frequency (RF) delay as the relative position of the UE changes in respect to a corresponding eNB. In this manner, the eNB may provide that all signals from any UEs to the eNB reach the eNB at the same time or within a cyclic prefix in an orthogonal frequency division multiplexing (OFDM) symbol, for example, see paragraph [0243] FIG. 9,  an  uplink transmission timing of one or more SCells (e.g., for PUSCH and/or SRS) is the same as the PCell, the transmission of a PCell uplink radio frame from the UE may start NTA.x Ts seconds  before the start of a corresponding PCell downlink radio frame at the UE, and the transmission of one or more SCell uplink radio frames from the UE may start NTA. X Ts seconds before the start of the PCell downlink radio frame  at the UE; for transmission when the cell attached to the UE are in different locations see paragraph [0046], typically, the uplink (UL) transmission timing for a physical uplink shared channel (PUSCH) and/or sounding reference signal (SRS) of a secondary cell may be the same as that of a primary cell, however, aggregation between cells may be introduced with different transmission and/or reception sites., and in this case, a UE may need to have different uplink transmission timing for each cell); and  wherein the first carrier is a switched-from carrier, the second carrier is a switched-to carrier, and the third carrier is a switching indication carrier (Yamada, see paragraph [0243] FIG. 9, switching requires  an  uplink transmission timing of one or more SCells (e.g., for PUSCH and/or SRS) is the same as the PCell, the transmission of a PCell uplink radio frame from the UE may start NTA.x Ts seconds  before the start of a corresponding PCell downlink radio frame at the UE, and the transmission of one or more SCell uplink radio frames from the UE may start NTA. X Ts seconds before the start of the PCell downlink radio frame  at the UE; for transmission when the cell attached to the UE are in different locations see paragraph [0046], typically, the uplink (UL) transmission timing for a physical uplink shared channel (PUSCH) and/or sounding reference signal (SRS) of a secondary cell may be the same as that of a primary cell, however, aggregation between cells may be introduced with different transmission and/or reception sites., and in this case, a UE may need to have different uplink transmission timing for each cell); wherein the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier comprises determining a common slot length or OFDM symbol duration of the second carrier and the third carrier; or the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier is determined based on a slot length or OFDM symbol duration of a smaller subcarrier spacing between the second carrier and the third carrier(Marinier, see paragraph[0183], a UE may be configured to transmit simultaneously to different TRPs when associated beam processes may have identical signal configuration including sub-carrier spacing, symbol length, resource block size, cyclic prefix length, etc., in this case,  the basis for symbol length is the slot that  is common denominator of all of the carriers, i.e., the smallest slot in all of the carriers or TRPs that connect to the UE, and the configuration includes the uplink beam transmissions to different TRP that may use the same frequency resource and spatially multiplexed, with the uplink beams being directed to the TRPs in such a way that the isolation between the beam patterns may be higher than a pre-configured threshold; a potential benefit of this approach may be reuse of the frequency resource and the resulting high uplink spectrum efficiency).  

However, Yamada does not explicitly teach wherein the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier comprises determining a common slot length or OFDM symbol duration of the second carrier and the third carrier; or the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier is determined based on a slot length or OFDM symbol duration of a smaller subcarrier spacing between the second carrier and the third carrier. However, Marinier in the same or similar field of endeavor teaches wherein the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier comprises determining a common slot length or OFDM symbol duration of the second carrier and the third carrier; or the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier is determined based on a slot length or OFDM symbol duration of a smaller subcarrier spacing between the second carrier and the third carrier(Marinier, see paragraph[0183], a UE may be configured to transmit simultaneously to different TRPs when associated beam processes may have identical signal configuration including sub-carrier spacing, symbol length, resource block size, cyclic prefix length, etc., in this case,  the basis for symbol length is the slot that  is common denominator of all of the carriers, i.e., the smallest slot in all of the carriers or TRPs that connect to the UE, and the configuration includes the uplink beam transmissions to different TRP that may use the same frequency resource and spatially multiplexed, with the uplink beams being directed to the TRPs in such a way that the isolation between the beam patterns may be higher than a pre-configured threshold; a potential benefit of this approach may be reuse of the frequency resource and the resulting high uplink spectrum efficiency).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Marinier into Yamada’s system/method because it would allow  using uplink beam sounding results from all UEs that may transmit to the same TRP to select a beam and beam class for each UE so that the transmit beam of one UE may have a null toward the main lobe direction of the transmit beam of the co-scheduled UE.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve increase the average spectral efficiency per TRP by enabling co-scheduled UEs to use the same time, frequency, and code resources (Marinier; [0236]).

Regarding claim 16: Yamada discloses a signal configuration method, comprising: receiving, by a terminal device from a network device, configuration information, wherein the configuration information comprises at least one of symbol information, or slot information[,]; receiving an SRS request from the network device(Yamada,  see paragraph [0236], assuming the UE has a resource is allocated to it, and  for the UE, a transmission timing may be configure for UE to use a SRS,  for example, a PDCCH (may include multi-group control information) to schedule system information or paging information may be transmitted by an eNB, the physical layer of a UE  may be configured by higher layers with a RNTI; multi-group (downlink control information that is conveyed by PDCCH may have attached CRC; the eNB may scramble the CRC using the RNTI, for example, the CRC may be XORed with the RNTI. The RA-RNTI and the temporary C-RNTI may be used for PDCCH random access-related scheduling information); and switching, by the terminal device based on the configuration information, and the SRS request from a first carrier to a second carrier(Yamada,  see paragraph [0046], for during transmission the resource used for transmission is PUSCH, and since the UE has two connections (two cells are connected to it), the resource for transmission to this two cells is on the same shared PUSCH and the transmission timing plays a role, and there are two kind of transmission timings, same or different transmission timing for transmission to each of the cell using the shared channel,  i.e., typically, the uplink (UL) transmission timing for a physical uplink shared channel (PUSCH) and/or sounding reference signal (SRS) of a secondary cell may be the same as that of a primary cell, however, aggregation between cells may be introduced with different transmission and/or reception sites., and in this case, a UE may need to have different uplink transmission timing for each cell, and there is no SRS switching because the transmission timing for each carrier is the same or different); wherein a start slot location on the second carrier for transmission of the SRS is determined based on comparison between a subcarrier spacing of the second carrier and a subcarrier spacing of a third carrier; and/or a start symbol location on the second carrier for transmission of the SRS is determined based on comparison between a subcarrier spacing of the second carrier and a subcarrier spacing of a third carrier(Yamada,  See paragraph [0042], since we are dealing transmission, and for this purpose from the UE, a share channel or a PUSCH is used, a UE may adjust its uplink transmission timing for a physical uplink control channel (PUCCH), physical uplink shared channel (PUSCH) and/or sounding reference signal (SRS) of the primary cell based on a timing advance command; the timing advance command in a random access response may be transmitted from an eNB to a UE after the UE has sent a random access preamble; the timing advance command (which refers to a timing advance command media access control (MAC) control element) is also transmitted from the eNB to the UE at any time the eNB wants to change the UE's uplink transmission timing; the uplink transmission timing may need to be adjusted from time to time to account for changes in the radio frequency (RF) delay as the relative position of the UE changes in respect to a corresponding eNB. In this manner, the eNB may provide that all signals from any UEs to the eNB reach the eNB at the same time or within a cyclic prefix in an orthogonal frequency division multiplexing (OFDM) symbol, for example, see paragraph [0243] FIG. 9,  an  uplink transmission timing of one or more SCells (e.g., for PUSCH and/or SRS) is the same as the PCell, the transmission of a PCell uplink radio frame from the UE may start NTA.x Ts seconds  before the start of a corresponding PCell downlink radio frame at the UE, and the transmission of one or more SCell uplink radio frames from the UE may start NTA. X Ts seconds before the start of the PCell downlink radio frame  at the UE; for transmission when the cell attached to the UE are in different locations see paragraph [0046] Typically, the uplink (UL) transmission timing for a physical uplink shared channel (PUSCH) and/or sounding reference signal (SRS) of a secondary cell may be the same as that of a primary cell, however, aggregation between cells may be introduced with different transmission and/or reception sites., and in this case, a UE may need to have different uplink transmission timing for each cell); and wherein the first carrier is a SRS switch-from carrier, the second carrier is a switched-to carrier, the third carrier is an SRS carrier switching indication carrier(Yamada, see paragraph [0243] FIG. 9, switching requires  an  uplink transmission timing of one or more SCells (e.g., for PUSCH and/or SRS) is the same as the PCell, the transmission of a PCell uplink radio frame from the UE may start NTA.x Ts seconds  before the start of a corresponding PCell downlink radio frame at the UE, and the transmission of one or more SCell uplink radio frames from the UE may start NTA. X Ts seconds before the start of the PCell downlink radio frame  at the UE; for transmission when the cell attached to the UE are in different locations see paragraph [0046], typically, the uplink (UL) transmission timing for a physical uplink shared channel (PUSCH) and/or sounding reference signal (SRS) of a secondary cell may be the same as that of a primary cell, however, aggregation between cells may be introduced with different transmission and/or reception sites., and in this case, a UE may need to have different uplink transmission timing for each cell). .  

However, Yamada does not explicitly teach wherein the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier comprises determining a common slot length or OFDM symbol duration of the second carrier and the third carrier; or the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier is determined based on a slot length or OFDM symbol duration of a smaller subcarrier spacing between the second carrier and the third carrier. However, Marinier in the same or similar field of endeavor teaches wherein the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier comprises determining a common slot length or OFDM symbol duration of the second carrier and the third carrier; or the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier is determined based on a slot length or OFDM symbol duration of a smaller subcarrier spacing between the second carrier and the third carrier (Marinier, see paragraph [0183], a UE may be configured to transmit simultaneously to different TRPs when associated beam processes may have identical signal configuration including sub-carrier spacing, symbol length, resource block size, cyclic prefix length, etc., in this case,  the basis for symbol length is the slot that  is common denominator of all of the carriers, i.e., the smallest slot in all of the carriers or TRPs that connect to the UE, and the configuration includes the uplink beam transmissions to different TRP that may use the same frequency resource and spatially multiplexed, with the uplink beams being directed to the TRPs in such a way that the isolation between the beam patterns may be higher than a pre-configured threshold; a potential benefit of this approach may be reuse of the frequency resource and the resulting high uplink spectrum efficiency).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Marinier into Yamada’s system/method because it would allow  using uplink beam sounding results from all UEs that may transmit to the same TRP to select a beam and beam class for each UE so that the transmit beam of one UE may have a null toward the main lobe direction of the transmit beam of the co-scheduled UE.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve increase the average spectral efficiency per TRP by enabling co-scheduled UEs to use the same time, frequency, and code resources (Marinier; [0236]).


Regarding claim 62: Yamada discloses a terminal device, comprising: a memory, configured to store a program; and a processor, configured to execute the program in the memory, the program comprising the steps of: receiving, from a network device, configuration information wherein the configuration information comprises at least one of symbol information or slot information; receiving an SRS request form the network device(Yamada,  see paragraph [0236], assuming the UE has a resource is allocated to it, and  for the UE, a transmission timing may be configure for UE to use a SRS,  for example, a PDCCH (may include multi-group control information) to schedule system information or paging information may be transmitted by an eNB, the physical layer of a UE  may be configured by higher layers with a RNTI; multi-group (downlink control information that is conveyed by PDCCH may have attached CRC; the eNB may scramble the CRC using the RNTI, for example, the CRC may be XORed with the RNTI. The RA-RNTI and the temporary C-RNTI may be used for PDCCH random access-related scheduling information); and switching based on the configuration information and the SRS request, from a first carrier to a second carrier to transmit the SRS(Yamada,  see paragraph [0046], sounding reference signal (SRS) of a secondary cell may be the same as that of a primary cell and use the same configure transmission timing, and when  aggregation is involved  between cells, an SRS for one cell (primary) and SRS for the other cell (secondary) may different transmission and/or reception sites, and in this case, a UE may need to have different uplink transmission timing for each cell, and the transmission timing is a configured parameter); wherein a start slot location on the second carrier for transmission of the SRS is determined based on comparison between a subcarrier spacing of the second carrier and a subcarrier spacing of a third carrier(Yamada, see paragraph [0046], for during transmission the resource used for transmission is PUSCH, and since the UE has two connections (two cells are connected to it), the resource for transmission to this two cells is on a shared PUSCH and the transmission timing plays a role to determine the location of the transmission for each cell within the PUSCH, and there are two kind of transmission timings, same or different transmission timing for transmission to each of the cell using the shared channel,  i.e., the transmission timing of a  sounding reference signal (SRS) of a secondary cell may be the same as that of a primary cell, or different when  aggregation is involved between  cells, due time difference in transmission of SRS between the primary and second, there is no need to switch); and/or a start symbol location on the second carrier for transmission of the SRS is determined based on comparison between a subcarrier spacing of the second carrier and a subcarrier spacing of a third carrier(Yamada, paragraph [0243], FIG. 9, the start symbol location is the active CC allocated to the UE, and  an  uplink transmission timing of one or more SCells (e.g., for PUSCH and/or SRS) is the same as the PCell, the transmission of a PCell uplink radio frame from the UE may start NTA.x Ts seconds  before the start of a corresponding PCell downlink radio frame at the UE, and the transmission of one or more SCell uplink radio frames from the UE may start NTA. X Ts seconds before the start of the PCell downlink radio frame  at the UE; for transmission when the cell attached to the UE are in different locations see paragraph [0046] Typically, the uplink (UL) transmission timing for a physical uplink shared channel (PUSCH) and/or sounding reference signal (SRS) of a secondary cell may be the same as that of a primary cell, however, aggregation between cells may be introduced with different transmission and/or reception sites., and in this case, a UE may need to have different uplink transmission timing for each cell); and wherein the first carrier is an SRS switch-from carrier, the second carrier is a switched- to carrier, the third carrier is an SRS carrier switching indication carrier(Yamada, see paragraph [0243] FIG. 9, switching requires  an  uplink transmission timing of one or more SCells (e.g., for PUSCH and/or SRS) is the same as the PCell, the transmission of a PCell uplink radio frame from the UE may start NTA.x Ts seconds  before the start of a corresponding PCell downlink radio frame at the UE, and the transmission of one or more SCell uplink radio frames from the UE may start NTA. X Ts seconds before the start of the PCell downlink radio frame  at the UE; for transmission when the cell attached to the UE are in different locations see paragraph [0046], typically, the uplink (UL) transmission timing for a physical uplink shared channel (PUSCH) and/or sounding reference signal (SRS) of a secondary cell may be the same as that of a primary cell, however, aggregation between cells may be introduced with different transmission and/or reception sites., and in this case, a UE may need to have different uplink transmission timing for each cell).

However, Yamada does not explicitly teach wherein the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier comprises determining a common slot length or OFDM symbol duration of the second carrier and the third carrier; or the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier is determined based on a slot length or OFDM symbol duration of a smaller subcarrier spacing between the second carrier and the third carrier. However, Marinier in the same or similar field of endeavor teaches wherein the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier comprises determining a common slot length or OFDM symbol duration of the second carrier and the third carrier; or the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier is determined based on a slot length or OFDM symbol duration of a smaller subcarrier spacing between the second carrier and the third carrier(Marinier, see paragraph[0183], a UE may be configured to transmit simultaneously to different TRPs when associated beam processes may have identical signal configuration including sub-carrier spacing, symbol length, resource block size, cyclic prefix length, etc., in this case,  the basis for symbol length is the slot that  is common denominator of all of the carriers, i.e., the smallest slot in all of the carriers or TRPs that connect to the UE, and the configuration includes the uplink beam transmissions to different TRP that may use the same frequency resource and spatially multiplexed, with the uplink beams being directed to the TRPs in such a way that the isolation between the beam patterns may be higher than a pre-configured threshold; a potential benefit of this approach may be reuse of the frequency resource and the resulting high uplink spectrum efficiency).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Marinier into Yamada’s system/method because it would allow  using uplink beam sounding results from all UEs that may transmit to the same TRP to select a beam and beam class for each UE so that the transmit beam of one UE may have a null toward the main lobe direction of the transmit beam of the co-scheduled UE.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve increase the average spectral efficiency per TRP by enabling co-scheduled UEs to use the same time, frequency, and code resources (Marinier; [0236]).

Regarding claim 67: Yamada discloses a network device, comprising: a memory, configured to store a program; and a processor, configured to execute the program in the memory, the program comprising the steps of: determining configuration information for transmitting a sounding reference signal SRS, wherein the configuration comprises at least one of slot information or symbol information (Yamada,  see paragraph [0236],  for the UE in order to transmit SRS, an SRS  transmission timing may be configure for UE to use); sending the configuration information to the terminal device ; sending an SRS request to the terminal device, for instructing the terminal device to switch, based on the configuration information and the SRS request, from a first carrier to a second carrier to transmit the SRS (Yamada,  see paragraph [0236], assuming the UE has a resource is allocated to it, and  for the UE, a transmission timing may be configure for UE to use a SRS,  for example, a PDCCH (may include multi-group control information) to schedule system information or paging information may be transmitted by an eNB, the physical layer of a UE  may be configured by higher layers with a RNTI; multi-group (downlink control information that is conveyed by PDCCH may have attached CRC; the eNB may scramble the CRC using the RNTI, for example, the CRC may be XORed with the RNTI. The RA-RNTI and the temporary C-RNTI may be used for PDCCH random access-related scheduling information); wherein a start slot location on the second carrier for transmission of the SRS is determined based on comparison between a subcarrier spacing of the second carrier and a subcarrier spacing of a third carrier (Yamada,   see paragraph [0046], for during transmission the resource used for transmission is PUSCH, and since the UE has two connections (two cells are connected to it), the resource for transmission to this two cells is on a shared PUSCH and the transmission timing plays a role to determine the location of the transmission for each cell within the PUSCH, and there are two kind of transmission timings, same or different transmission timing for transmission to each of the cell using the shared channel,  i.e., the transmission timing of a  sounding reference signal (SRS) of a secondary cell may be the same as that of a primary cell, or different when  aggregation is involved between  cells); and/or a start symbol location on the second carrier for transmission of the SRS is determined based on comparison between a subcarrier spacing of the second carrier and a subcarrier spacing of a third carrier (Yamada,  See paragraph [0042], since we are dealing transmission, and for this purpose from the UE, a share channel or a PUSCH is used, a UE may adjust its uplink transmission timing for a physical uplink control channel (PUCCH), physical uplink shared channel (PUSCH) and/or sounding reference signal (SRS) of the primary cell based on a timing advance command; the timing advance command in a random access response may be transmitted from an eNB to a UE after the UE has sent a random access preamble; the timing advance command (which refers to a timing advance command media access control (MAC) control element) is also transmitted from the eNB to the UE at any time the eNB wants to change the UE's uplink transmission timing; the uplink transmission timing may need to be adjusted from time to time to account for changes in the radio frequency (RF) delay as the relative position of the UE changes in respect to a corresponding eNB. In this manner, the eNB may provide that all signals from any UEs to the eNB reach the eNB at the same time or within a cyclic prefix in an orthogonal frequency division multiplexing (OFDM) symbol, for example, see paragraph [0243] FIG. 9,  an  uplink transmission timing of one or more SCells (e.g., for PUSCH and/or SRS) is the same as the PCell, the transmission of a PCell uplink radio frame from the UE may start NTA.x Ts seconds  before the start of a corresponding PCell downlink radio frame at the UE, and the transmission of one or more SCell uplink radio frames from the UE may start NTA. X Ts seconds before the start of the PCell downlink radio frame  at the UE; for transmission when the cell attached to the UE are in different locations see paragraph [0046] Typically, the uplink (UL) transmission timing for a physical uplink shared channel (PUSCH) and/or sounding reference signal (SRS) of a secondary cell may be the same as that of a primary cell, however, aggregation between cells may be introduced with different transmission and/or reception sites., and in this case, a UE may need to have different uplink transmission timing for each cell); and wherein the first carrier is a switch-from carrier, the second carrier is a switched-to carrier, the third carrier is a switching indication carrier Yamada, see paragraph [0243] FIG. 9, switching requires  an  uplink transmission timing of one or more SCells (e.g., for PUSCH and/or SRS) is the same as the PCell, the transmission of a PCell uplink radio frame from the UE may start NTA.x Ts seconds  before the start of a corresponding PCell downlink radio frame at the UE, and the transmission of one or more SCell uplink radio frames from the UE may start NTA. X Ts seconds before the start of the PCell downlink radio frame  at the UE; for transmission when the cell attached to the UE are in different locations see paragraph [0046], typically, the uplink (UL) transmission timing for a physical uplink shared channel (PUSCH) and/or sounding reference signal (SRS) of a secondary cell may be the same as that of a primary cell, however, aggregation between cells may be introduced with different transmission and/or reception sites., and in this case, a UE may need to have different uplink transmission timing for each cell).

However, Yamada does not explicitly teach wherein the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier comprises determining a common slot length or OFDM symbol duration of the second carrier and the third carrier; or the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier is determined based on a slot length or OFDM symbol duration of a smaller subcarrier spacing between the second carrier and the third carrier. However, Marinier in the same or similar field of endeavor teaches wherein the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier comprises determining a common slot length or OFDM symbol duration of the second carrier and the third carrier; or the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier is determined based on a slot length or OFDM symbol duration of a smaller subcarrier spacing between the second carrier and the third carrier(Marinier, see paragraph[0183], a UE may be configured to transmit simultaneously to different TRPs when associated beam processes may have identical signal configuration including sub-carrier spacing, symbol length, resource block size, cyclic prefix length, etc., in this case,  the basis for symbol length is the slot that  is common denominator of all of the carriers, i.e., the smallest slot in all of the carriers or TRPs that connect to the UE, and the configuration includes the uplink beam transmissions to different TRP that may use the same frequency resource and spatially multiplexed, with the uplink beams being directed to the TRPs in such a way that the isolation between the beam patterns may be higher than a pre-configured threshold; a potential benefit of this approach may be reuse of the frequency resource and the resulting high uplink spectrum efficiency).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Marinier into Yamada’s system/method because it would allow  using uplink beam sounding results from all UEs that may transmit to the same TRP to select a beam and beam class for each UE so that the transmit beam of one UE may have a null toward the main lobe direction of the transmit beam of the co-scheduled UE.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve increase the average spectral efficiency per TRP by enabling co-scheduled UEs to use the same time, frequency, and code resources (Marinier; [0236]).

Claims 51 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20120257513 to Yamada (hereinafter “Yamada”) in view of US. Pub. 20200145079 to Marinier (hereinafter “Marinier”) and the combination of Yamada and Marinier is further combined with US. Pub. 20180248616 to Tiirola (hereinafter “Tiirola”.

Regarding claim 51: Yamada discloses configuration information for transmitting a sounding reference signal SRS. However, Yamada does not explicitly teach the method according to claim 1, wherein the first carrier comprises a supplementary uplink carrier, the second carrier comprises a supplementary uplink carrier. However, Tiirola in the same or similar field of endeavor teaches the method according to claim 1, wherein the first carrier comprises a supplementary uplink carrier, the second carrier comprises a supplementary uplink carrier (Tiirola, see paragraph [0082], a supplementary downlink or uplink may be defined as a supplementary carrier that supplements a primary carrier and configured downlink or uplink transmission and once configure for uplink as supplementary carrier, it is only used as for uplink transmission, and in this case both the primary and secondary carrier are configured with supplementary uplink carrier. In view of the above, having the method of Yamada and then given the well-established teaching of Marinier, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Marinier as modified by Tiirola within the system of Yamada because it would allow the majority of sub-frames as sub-frames supporting bidirectional control. Furthermore, all references deal with same field of endeavor, thus modification of Yamada  by Marinier  as modified by Tiirola  would have been to achieve reduction of latency and HARQ buffer as disclosed in Tiirola para 0035.

Regarding claim 57: Yamada discloses configuration information for transmitting a sounding reference signal SRS. However, Yamada does not explicitly teach the method according to claim 16, wherein the first carrier comprises a supplementary uplink carrier, the second carrier comprises a supplementary uplink carrier. However, Tiirola in the same or similar field of endeavor teaches the method according to claim 16, wherein the first carrier comprises a supplementary uplink carrier, the second carrier comprises a supplementary uplink carrier ((Tiirola, see paragraph [0082], a supplementary downlink or uplink may be defined as a supplementary carrier that supplements a primary carrier and configured downlink or uplink transmission and once configure for uplink as supplementary carrier, it is only used as for uplink transmission, and in this case both the primary and secondary carrier are configured with supplementary uplink carrier).   In view of the above, having the method of Yamada and then given the well-established teaching of Marinier, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Marinier as modified by Tiirola within the system of Yamada because it would allow the majority of sub-frames as sub-frames supporting bidirectional control. Furthermore, all references deal with same field of endeavor, thus modification of Yamada  by Marinier  as modified by Tiirola  would have been to achieve reduction of latency and HARQ buffer as disclosed in Tiirola para 0035.


Claims 50,52,55-56, 58, 61 and 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20120257513 to Yamada (hereinafter “Yamada”) in view of US. Pub. 20200145079 to Marinier (hereinafter “Marinier”) and the combination of Yamada and Marinier is further combined with US. Pub. 20190053205 to Ryota (hereinafter “Ryota”.


Regarding claim 50: Yamada discloses configuration information for transmitting a sounding reference signal SRS. However, Yamada does not explicitly teach the method according to claim 1, wherein: the start slot location on the second carrier for transmission of the SRS is determined based on the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier  and a radio frequency capability parameter of the terminal device; and/or the start symbol location on the second carrier for transmission of the SRS is determined based on the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier and a radio frequency capability parameter of the terminal device. However, Yi in the same or similar field of endeavor teaches the method according to claim 1, wherein: the start slot location on the second carrier for transmission of the SRS is determined based on the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier and a radio frequency capability parameter of the terminal device; and/or the start symbol location on the second carrier for transmission of the SRS is determined based on the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier(Ryota, see paragraph [0050], [0053] the transmission of SRS is triggered, and multiple SRS may be transmitted from multiple ports, and when a UE transmits multiple SRS from multiple antennas, the SRS transmission in the multiple antenna ports is configured and  the SRSs from all the configured  antenna ports are transmitted  to the serving cell by one SC-FDMA symbol in the same subframe, and in this case, for all the SRSs transmitted from the configured transmit antenna ports, the same transmission bandwidth and frequency allocation start position are configured, and see paragraph [0055], a UE in which multiple Transmission advance groups (TAGs) are not configured should not transmit the SRS unless the SRS and the PUSCH overlap in the same symbol, when transmission to multiple carrier is involved, that means the UE is using aggregation, which involves spacing and see paragraph  [0010-0013], a serving base station apparatus configures with a frame format,  which may include a common reference signal resource and a data signal resource with aggregation information that includes spacing; the frame format information contains the start location of the resource used for transmission of SRS to each carrier; in conclusion, multiple SRS may be transmitted on a single symbol, or multiple SRS may be transmitted from a UE multiple antennas  on individual resources allocated for  each base station communicating  with the UE) and a radio frequency capability parameter of the terminal device ((Ryota, see paragraph [0095-0097] a higher layer processing unit receives information of a terminal apparatus, such as UE capability information the terminal apparatus, i.e., information whether a prescribed function is supported includes information of whether the introduction and test of the prescribed function have been completed, and the prescribed function is supported is reported using one bit of 1 or 0). In view of the above, having the method of Yamada and then given the well-established teaching of Marinier, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Marinier as modified by Ryota within the system of Yamada because it would allow carrier aggregation. Furthermore, all references deal with same field of endeavor, thus modification of Yamada  by Marinier  as modified by Ryota  would have been to achieve efficient a radio communication service with services with different requirements (Ryota; [0023]).

Regarding claim 52: Yamada discloses configuration information for transmitting a sounding reference signal SRS. However, Yamada does not explicitly teach the method according to claim 1,wherein the slot information comprises a plurality of slot configuration, wherein the plurality of slot configuration occupied by the SRS are aperiodic, and the plurality of slot configuration is triggered by radio resource control layer, RRC, signaling.  However, Ryota in the same or similar field of endeavor teaches the method according to claim 1,wherein the slot information comprises a plurality of slot configuration, wherein the plurality of slot configuration occupied by the SRS are aperiodic (Ryota, see paragraph [0051], an SRS includes a Cell specific SRS (Common SRS) and a UE-specific SRS (Dedicated SRS), the UE-specific SRS includes the SRS that is periodically transmitted (UR-specific periodic SRS) and the SRS that is aperiodically transmitted based on the trigger (UE-specific aperiodic SRS), and the plurality of slot configuration is triggered by radio resource control layer, RRC, signaling (Ryota, see paragraph [0050], an SRS is triggered in multiple ways, for example, SRS may be triggered by a signaling of a higher layer, or SRS may be triggered by downlink control information).  In view of the above, having the method of Yamada and then given the well-established teaching of Marinier, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Marinier as modified by Ryota within the system of Yamada because it would allow carrier aggregation. Furthermore, all references deal with same field of endeavor, thus modification of Yamada  by Marinier  as modified by Ryota  would have been to achieve efficient a radio communication service with services with different requirements (Ryota; [0023]).

Regarding claim 55: Yamada discloses configuration information for transmitting a sounding reference signal SRS. However, Yamada does not explicitly teach the method according to claim 1, wherein the SRS request indicates transmitting aperiodic SRS. However, Ryota in the same or similar field of endeavor teaches the method according to claim 1, wherein the SRS request indicates transmitting aperiodic SRS (Ryota, see paragraph [0051], an SRS includes a Cell specific SRS (Common SRS) and a UE-specific SRS (Dedicated SRS), the UE-specific SRS includes the SRS that is periodically transmitted (UR-specific periodic SRS) and the SRS that is aperiodically transmitted based on the trigger (UE-specific aperiodic SRS).  In view of the above, having the method of Yamada and then given the well-established teaching of Marinier, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Marinier as modified by Ryota within the system of Yamada because it would allow carrier aggregation. Furthermore, all references deal with same field of endeavor, thus modification of Yamada  by Marinier  as modified by Ryota  would have been to achieve efficient a radio communication service with services with different requirements (Ryota; [0023]).

Regarding claim 56: Yamada discloses the method according to claim 16, wherein: the start slot location on the second carrier for transmission of the SRS is determined based on the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier and/or the start symbol location on the second carrier for transmission of the SRS is determined based on the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier (Yamada,   see paragraph [0046], sounding reference signal (SRS) of a secondary cell may be the same as that of a primary cell and use the same configure transmission timing, and when  aggregation is involved  between cells, an SRS for one cell (primary) and SRS for the other cell (secondary) may different transmission and/or reception sites., and in this case, a UE may need to have different uplink transmission timing for each cell, and the transmission timing is a configured parameter).

However, Yamada does not explicitly teach a radio frequency capability parameter of the terminal device. However, Ryota in the same or similar field of endeavor  teaches teach a radio frequency capability parameter of the terminal device (Ryota, see paragraph [0095-0097] a higher layer processing unit receives information of a terminal apparatus, such as UE capability information the terminal apparatus, i.e., information whether a prescribed function is supported includes information of whether the introduction and test of the prescribed function have been completed, and the prescribed function is supported is reported using one bit of 1 or 0).  In view of the above, having the method of Yamada and then given the well-established teaching of Marinier, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Marinier as modified by Ryota within the system of Yamada because it would allow carrier aggregation. Furthermore, all references deal with same field of endeavor, thus modification of Yamada  by Marinier  as modified by Ryota  would have been to achieve efficient a radio communication service with services with different requirements (Ryota; [0023]).

Regarding claim 58: Yamada discloses configuration information for transmitting a sounding reference signal SRS. However, Yamada does not explicitly teach the method according to claim 16, wherein the slot information comprises a plurality of slot configuration, wherein the plurality of slot configuration occupied by the SRS are aperiodic, and the plurality of slot configuration is triggered by radio resource control layer, RRC, signaling. However, Ryota in the same or similar field of endeavor teaches the method according to claim 16, wherein the slot information comprises a plurality of slot configuration, wherein the plurality of slot configuration occupied by the SRS are aperiodic (Ryota, see paragraph [0051], an SRS includes a Cell specific SRS (Common SRS) and a UE-specific SRS (Dedicated SRS), the UE-specific SRS includes the SRS that is periodically transmitted (UR-specific periodic SRS) and the SRS that is aperiodically transmitted based on the trigger (UE-specific aperiodic SRS), and the plurality of slot configuration is triggered by radio resource control layer, RRC, signaling(Ryota, see paragraph [0050], an SRS is triggered in multiple ways, for example, SRS may be triggered by a signaling of a higher layer, or SRS may be triggered by downlink control information). In view of the above, having the method of Yamada and then given the well-established teaching of Marinier, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Marinier as modified by Ryota within the system of Yamada because it would allow carrier aggregation. Furthermore, all references deal with same field of endeavor, thus modification of Yamada  by Marinier  as modified by Ryota  would have been to achieve efficient a radio communication service with services with different requirements (Ryota; [0023]).

Regarding claim 61: Yamada discloses configuration information for transmitting a sounding reference signal SRS. However, Yamada does not explicitly teach the method according to claim 16, wherein the SRS request indicates transmitting aperiodic SRS. However, Ryota in the same or similar field of endeavor teaches the method according to claim 16, wherein the SRS request indicates transmitting aperiodic SRS (Ryota, see paragraph [0051], an SRS includes a Cell specific SRS (Common SRS) and a UE-specific SRS (Dedicated SRS), the UE-specific SRS includes the SRS that is periodically transmitted (UR-specific periodic SRS) and the SRS that is aperiodically transmitted based on the trigger (UE-specific aperiodic SRS).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Ryota into Yamada’s system/method because it would allow carrier aggregation.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient a radio communication service with services with different requirements (Ryota; [0023]).

Regarding claim 63: Yamada discloses configuration information for transmitting a sounding reference signal SRS. However, Yamada does not explicitly teach the terminal according to claim 62, wherein: the start slot location on the second carrier for transmission of the SRS is determined based on the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier and a radio frequency capability parameter of the terminal device; and/or the start symbol location on the second carrier for transmission of the SRS is determined based on the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier and a radio frequency capability parameter of the terminal device.  However, Ryota in the same or similar field of endeavor teaches the terminal according to claim 62, wherein: the start slot location on the second carrier for transmission of the SRS is determined based on the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier(Ryota, see paragraph [0050], [0053] the transmission of SRS is triggered, and multiple SRS may be transmitted from multiple ports, and when a UE transmits multiple SRS from multiple antennas, the SRS transmission in the multiple antenna ports is configured and  the SRSs from all the configured  antenna ports are transmitted  to the serving cell by one SC-FDMA symbol in the same subframe, and in this case, for all the SRSs transmitted from the configured transmit antenna ports, the same transmission bandwidth and frequency allocation start position are configured, and see paragraph [0055], a UE in which multiple Transmission advance groups (TAGs) are not configured should not transmit the SRS unless the SRS and the PUSCH overlap in the same symbol, when transmission to multiple carrier is involved, that means the UE is using aggregation, which involves spacing and see paragraph  [0010-0013], a serving base station apparatus configures with a frame format,  which may include a common reference signal resource and a data signal resource with aggregation information that includes spacing; the frame format information contains the start location of the resource used for transmission of SRS to each carrier; in conclusion, multiple SRS may be transmitted on a single symbol, or multiple SRS may be transmitted from a UE multiple antennas  on individual resources allocated for  each base station communicating  with the UE) and a radio frequency capability parameter of the terminal device; and/or the start symbol location on the second carrier for transmission of the SRS is determined based on the comparison between the subcarrier spacing of the second carrier and the subcarrier spacing of the third carrier and a radio frequency capability parameter of the terminal device((Ryota, see paragraph [0095-0097] a higher layer processing unit receives information of a terminal apparatus, such as UE capability information the terminal apparatus, i.e., information whether a prescribed function is supported includes information of whether the introduction and test of the prescribed function have been completed, and the prescribed function is supported is reported using one bit of 1 or 0). In view of the above, having the method of Yamada and then given the well-established teaching of Marinier, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Marinier as modified by Ryota within the system of Yamada because it would allow carrier aggregation. Furthermore, all references deal with same field of endeavor, thus modification of Yamada  by Marinier  as modified by Ryota  would have been to achieve efficient a radio communication service with services with different requirements (Ryota; [0023]).

Regarding claim 64: Yamada discloses configuration information for transmitting a sounding reference signal SRS. However, Yamada does not explicitly teach the terminal according to claim 62, wherein the slot information comprises a plurality of slot configuration, wherein the plurality of slot configuration occupied by the SRS are aperiodic, and the plurality of slot configuration is triggered by radio resource control layer, RRC, signaling. However, Ryota in the same or similar field of endeavor teaches the terminal according to claim 62, wherein the slot information comprises a plurality of slot configuration, wherein the plurality of slot configuration occupied by the SRS are aperiodic(Ryota, see paragraph [0051], an SRS includes a Cell specific SRS (Common SRS) and a UE-specific SRS (Dedicated SRS), the UE-specific SRS includes the SRS that is periodically transmitted (UR-specific periodic SRS) and the SRS that is aperiodically transmitted based on the trigger (UE-specific aperiodic SRS), and the plurality of slot configuration is triggered by radio resource control layer, RRC, signaling (Ryota, see paragraph [0050], an SRS is triggered in multiple ways, for example, SRS may be triggered by a signaling of a higher layer, or SRS may be triggered by downlink control information In view of the above, having the method of Yamada and then given the well-established teaching of Marinier, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Marinier as modified by Ryota within the system of Yamada because it would allow carrier aggregation. Furthermore, all references deal with same field of endeavor, thus modification of Yamada  by Marinier  as modified by Ryota  would have been to achieve efficient a radio communication service with services with different requirements (Ryota; [0023]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,16,61 and 67 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                /DEBEBE A ASEFA/                                                                                         Examiner, Art Unit 2476                                                                                                               /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476